Citation Nr: 1819683	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-08 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel 


INTRODUCTION

The Veteran had active service from June 1976 to June 1979. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans' Law Judge (VLJ) in April 2015. A transcript of that videoconference hearing is of record. 

This case was remanded by the Board for further development in June 2015 and March 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran has a right knee disorder that was demonstrated during or as a result of service.  Any arthritis was not shown during service or within 1 year following separation from service.

2.  The probative, competent evidence is against a finding that the Veteran has a left knee disorder that was demonstrated during or as a result of service.  Any arthritis was not shown during service or within 1 year following separation from service.

3.  The probative, competent evidence is against a finding that the Veteran has a left hip disorder that was demonstrated during or as a result of service.  Any arthritis was not shown during service or within 1 year following separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a left knee disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 

3.  The criteria for entitlement to service connection for a left hip disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on her behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim. Currently, there is no evidence that additional records have yet to be requested, or that examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Law and analysis

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year. 38 C.F.R. §§ 3.307, 3.309(a). Arthritis is considered by VA to be a chronic disease. 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service treatment records show no evidence of complaints, diagnosis, or treatment for bilateral knee or left hip disorders.  A November 1977 treatment record showed the Veteran complained of low back pain after a fall.  The physician diagnosed acute lumbar sprain and prescribed ice massage.  The Veteran's January 1979 separation examination showed a normal clinical evaluation of his lower extremities, although the Veteran noted on and off back pain when running.  

Post service treatment records show a January 2000 history of right knee complaint and surgical repair of a patellar fracture of the right knee as a result of a fall on a staircase while walking after drinking.  A diagnosis of right knee arthrofibrosis status post patellar tendon repair and partial patellectomy was assigned.  

Regarding the left knee, the records noted complaint, history and treatment for left knee condition and left knee pain.  An April 2001 treatment record noted a well healed scar with good range of motion.  X-ray findings were normal.  In a May 2007 treatment record, the Veteran reported pain in his left leg since February 2007.  In an April 2007 orthopedic surgery note, the Veteran reported that he developed left knee pain in February of that year. 

Regarding the left hip, the post-service treatment records show a complaint of pain in the left hip since February 2007, after bowling.  An assessment of left hip alcohol-induced avascular necrosis was assigned in October 2008 and the Veteran subsequently underwent a left hip replacement.  
 
The Veteran appeared at a Board hearing in April 2015.  He testified that he fell off a truck in service during a training exercise and injured his right knee and left hip.  He stated that he did not seek treatment at that time but sought treatment approximately two years after his discharge.  

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Although the Veteran is competent to provide lay evidence that he injured his knee and hip during service, the Board finds the contemporaneous medical records to be more probative as to the onset of his injury.  The VA treatment records clearly show that the Veteran injured his right knee during a fall in 2000, that his left knee pain and left hip pain began in February 2007.  The record indicates that the Veteran injured his back during service but the separation examination showed a normal clinical evaluation of his lower extremities.  Therefore, the Board finds that there is no in-service event or injury to attribute the Veteran's current disorders.  As a result, the Veteran's claims for service connection for bilateral knee and left hip disorders are denied.  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a left hip disorder is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


